                      UNITED STATES DISTRICT COURT                        ^     ^ ^ A Dl V.
                     SOUTHERN DISTRICT OF GEORGIA                     Zfll9J(JN|7 PM hKc
                          AUGUSTA DIVISION                                        " 1-56
                                                                    CLERK
UNITED STATES OF AMERICA,


                       Plaintiff,


                       V.                             Case No. l:19-CR-52


STEVEN MICHAEL FREEMAN,


                      Defendant.


                   JOINT STIPULATED FINAL ORDER FOR
                   VOLUNTARY PREJUDGMENT PAYMENT


      The parties, the United States of America, and the Defendant Steven Michael

Freeman (hereinafter, the "Defendant"), agree and stipulate as follows:

       1.    On June 17, 2019, having heen advised of the right to be charged by

Indictment, agreed to waive that right and enter a plea of guilty to Count One of the

Information, which charges a violation of 18 U.S.C. § 1349.

      2.     Pursuant to the plea agreement the parties acknowledged that

Community Restitution shall be ordered by the Court, and said restitution shall total

the amount equal to the total amount of funds illegally acquired pursuant to the

criminal conduct, which is $157,493.70

      3.     In an effort to demonstrate his acceptance of responsibility and his good

faith desire to fulfill his financial obligations arising from his criminal conduct, the

Defendant agreed to voluntarily remit a prejudgment payment of $157,493.70 to the

Clerk of Court.
       4.       The Parties hereby agree that upon entry of judgment in the above-

styled criminal case, all prejudgment payments received from and on behalf of the

Defendant shall immediately be applied towards the balance ofthe Defendant's order

of restitution.


       5.       The parties to this order hereby agree to be bound by the terms of this

Jointly Stipulated Final Order for Voluntary Prejudgment Payment.

      IT IS SO ORDERD

      Dated, entered, and made effective this /Z>^av oi^ne.




                                                CHlEFr^DGE J. RANDAL HALL
                                                UNITEH STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA
For Plaintiff:


      Dated;         1? (Jdf ^
                                                Xdvier A. Cunningham
                                                Assistant United States Attorney
                                                New York State Bar Number: 5269477
                                                Post Office Box 8970
                                                Savannah, Georgia 31412
                                                Telephone:(912)652-4422
                                                Xavier.Cunningham@usdoj.gov

For Defendant:


           I:
      Dated:
                          2 OH
                                                Steven Michael Freeman
                                                Defendant


      Dated:
                                                David Stewart
                                                Attorney for the Defendant
